DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021, 04/06/2021, 05/07/2021, 06/24/2021, 08/24/2021, 11/10/2021 and 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1 and 2 recite “the first alignment body has an extension portion which is extended to an outside of the sealing member” (The examiner considers “the first alignment body” refers to “the first laminated body”. See Claim Objections below). However, this portion 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 and 7 are objected to because of the following informalities:
In claim 1, line 27, “the first alignment body" should be “the first laminated body" based on “a first laminated body” in line 15.
In claim 2, line 28, “the first alignment body" should be “the first laminated body" based on “a first laminated body” in line 16.
In claim 7, lines 2-4, “the space between the second light transmissive plate and the light modulating cell which is sealed by the sealing member is a vacuum” should be “the space between the second light transmissive plate and the light modulating cell which is sealed by the sealing member in a vacuum”, based on the paragraph [0279] of the present specification, “the sealed space between the second light transmissive plate 222 and the light modulating cell 22 may be formed in a vacuum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the curved surface of the light transmissive plate”. Because in claim 2, there are “a first light transmissive plate” and “a second light transmissive plate”, it is not clear which light transmissive plate it refers to. Thereby as being indefinite, 
Claims 3-7 and 9-11 are rejected because they depend upon claim 2; they are likewise rejected under the same rationale as that set forth above with respect to claim 2.
Claim 4 recites the limitation “the curved surface of the light transmissive plate”. Because in claims 2 and 4, there are “a first light transmissive plate” and “a second light transmissive plate”, it is not clear which light transmissive plate it refers to. Thereby as being indefinite, claim 4 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the curved surface of the light transmissive plate" to be --the curved surface of the light transmissive plate--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (US 2012/0020056), in view of Tahara (US 2005/0206832) and Lee (US 2012/0257123), and in further view of Yamazaki (US 2005/0164470).
Regarding claim 1, Yamagata discloses a light modulating device (Figures 4, 25 and 29; see Paragraphs [0022], [0043], [0047] and [0178] regarding the embodiment shown in Figures 4, 25 and 29) comprising:
a light transmissive plate (Figure 29, the supporting substrate 332; Paragraph [0165]) which has a curved surface (the curved surface on 332); 
a light modulating cell (52) which is capable of turning into a light shielding state and a light transmitting state (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yamagata teaches the structure, i.e., the liquid crystal panel 52, comprising the liquid crystal layer 70 and the active element part 206 for driving each pixel, with the back light module 312, thereby capable of allowing or blocking passage of emitted light from the back light module to operate a display; Paragraphs [0068]-[0069], [0075] and [0165]); and
an optically transparent adhesive film (338; Paragraphs [0087], [0181]) which is disposed between the curved surface of the light transmissive plate and the light modulating cell (see Figure 29) and attaches one side of the light modulating cell to the curved surface of the light transmissive plate (Figure 29; Paragraphs [0180]-[0181]), wherein:

the light transmissive plate is arranged only on one side of the light modulating cell (Figure 29),
the light modulating cell has:
a first laminated body (102, 106, 110) which includes a first substrate and a first electrode layer (102 and 106; Paragraphs [0067]-[0068]);
a second laminated body (202, 206) which includes a second substrate (202; Paragraph [0067]);
a liquid crystal layer (70) which is disposed between the first laminated body and the second laminated body (Figure 4);
a sealing member (Figure 4, seal 74) which defines a liquid crystal space of the liquid crystal layer (Paragraph [0065]); and
the first laminated body (see Claims objections above) has an extension portion (Figure 4, the extension portion of 102 and 110 outside of 74) which is extended to an outside of the sealing member defining the liquid crystal space of the liquid crystal layer (Paragraph [0068]) and is attached to the curved surface of the light transmissive plate (Figure 29, the extension portions attached to the curved surface of 332 via the adhesive layer 338).
Yamagata does not explicitly disclose a length in a width direction of the sealing member defining the liquid crystal space of the liquid crystal layer is not less than 1 mm and not more than 5 mm.
However, Tahara teaches a liquid crystal cell (Figure 1), where a width of the sealing member is about 1 mm (Paragraph [0195]), to bond the substrates.

Yamagata fails to disclose
the first laminated body which includes a first resin substrate, a first electrode layer and a first alignment layer;
the second laminated body which includes a second resin substrate and a second alignment layer;
the liquid crystal layer of a guest-host type and contains a dichroic dye;
the sealing member between the first alignment film and the second alignment film; and
a plurality of spacers which define a thickness of the liquid crystal layer.
However, Lee teaches a light modulating cell having a curved surface (Figures 1-2; Paragraphs [0020]-[0021]): comprising
a first laminated body (122, 123 and 125) which includes a first plastic substrate (112), a first electrode layer (123) and a first alignment layer (125);
a second laminated body (132, 133 and 135) which includes a second plastic substrate (132) and a second alignment layer (135);

a sealing member (115) between the first alignment film and the second alignment film (Paragraph [0046]); and
a plurality of spacers (111) which define a thickness of the liquid crystal layer (Paragraph [0038]); and Tahara further teaches a liquid crystal cell (Figure 1) comprising a first resin substrate and a second resin substrate to form curved substrates (Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yamagata with the teachings of Lee and Tahara, wherein the first laminated body which includes a first resin substrate, a first electrode layer and a first alignment layer; the second laminated body which includes a second resin substrate and a second alignment layer; the liquid crystal layer of a guest-host type and contains a dichroic dye; the sealing member between the first alignment film and the second alignment film; and a plurality of spacers which define a thickness of the liquid crystal layer, for the purpose of obtaining a fast response time to change in transmittance or reflectance without depending on the polarization direction of incident light (Lee: Paragraph [0008]) and forming curved substrates using resin and sealing the liquid crystal cell (Tahara: Paragraph [0195]).
Yamagata does not necessarily disclose the light transmissive plate which includes one or plurality of glass plates.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yamagata with the teachings of Yamazaki, wherein the light transmissive plate which includes one or plurality of glass plates, for the purpose of installing a display device with a curved surface in an automobile vehicle having window glasses (Yamazaki: Paragraphs [0024], [0111]).

Regarding claim 2, Yamagata discloses a light modulating device (Figures 4, 25 and 29; see Paragraphs [0022], [0043], [0047] and [0178] regarding the embodiment shown in Figures 4, 25 and 29) comprising:
a first light transmissive plate (Figure 29, the supporting substrate 332; Paragraph [0165]) which has a curved surface (the curved surface on 332);
a second light transmissive plate (the supporting substrate 302; Paragraph [0187]);
a light modulating cell (52) which is disposed between the first light transmissive plate and the second light transmissive plate and is capable of turning into a light shielding state and a light transmitting state 
(A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yamagata 
an optically transparent adhesive film (338; Paragraphs [0087], [0181]) which is disposed between the curved surface of the first light transmissive plate and the light modulating cell (see Figure 29) and attaches one side of the light modulating cell to the curved surface of the first light transmissive plate (Figure 29; Paragraphs [0180]-[0181]), wherein:
the curved surface is a three-dimensional curved surface (Figure 25),
the light modulating cell has:
a first laminated body (102, 106, 110) which includes a first substrate and a first electrode layer (102 and 106; Paragraphs [0067]-[0068]);
a second laminated body (202, 206) which includes a second substrate (202; Paragraph [0067]);
a liquid crystal layer (70) which is disposed between the first laminated body and the second laminated body (Figure 4);
a sealing member (Figure 4, seal 74) which defines a liquid crystal space of the liquid crystal layer (Paragraph [0065]); and
the first laminated body (see Claims objections above) has an extension portion (Figure 4, the extension portion of 102 and 110 outside of 74) which is extended to an outside of the sealing member defining the liquid crystal space of the liquid crystal layer (Paragraph [0068]) and is attached to the curved surface of the first light transmissive plate (see § 112(b) rejections 
Yamagata does not explicitly disclose a length in a width direction of the sealing member defining the liquid crystal space of the liquid crystal layer is not less than 1 mm and not more than 5 mm.
However, Tahara teaches a liquid crystal cell (Figure 1), where a width of the sealing member is about 1 mm (Paragraph [0195]), to bond the substrates.
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yamagata with the teachings of Tahara, wherein a length of the sealing member in a width direction is not less than 1 mm and not more than 5 mm, by having the fabrication method of Tahara, for the purpose of sealing a liquid crystal cell (Tahara: Paragraph [0195]).
Yamagata fails to disclose
the first laminated body which includes a first resin substrate, a first electrode layer and a first alignment layer;
the second laminated body which includes a second resin substrate and a second alignment layer;
the liquid crystal layer of a guest-host type and contains a dichroic dye;
the sealing member between the first alignment film and the second alignment film; and
a plurality of spacers which define a thickness of the liquid crystal layer.

a first laminated body (122, 123 and 125) which includes a first plastic substrate (112), a first electrode layer (123) and a first alignment layer (125);
a second laminated body (132, 133 and 135) which includes a second plastic substrate (132) and a second alignment layer (135);
a liquid crystal layer (110) of a guest-host type which is disposed between the first laminated body and the second laminated body (Figures 1-2 and Paragraph [0030]) and contains a dichroic dye (Paragraph [0031]);
a sealing member (115) between the first alignment film and the second alignment film (Paragraph [0046]); and
a plurality of spacers (111) which define a thickness of the liquid crystal layer (Paragraph [0038]); and Tahara further teaches a liquid crystal cell (Figure 1) comprising a first resin substrate and a second resin substrate to form curved substrates (Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yamagata with the teachings of Lee and Tahara, wherein the first laminated body which includes a first resin substrate, a first electrode layer and a first alignment layer; the second laminated body which includes a second resin substrate and a second alignment layer; the liquid crystal layer of a guest-host type and contains a dichroic dye; the sealing member between the first alignment film and the second alignment film; and a plurality of spacers which define a thickness of the liquid crystal layer, for the purpose of obtaining a fast response time to change in transmittance 
Yamagata does not necessarily disclose the light transmissive plate which includes one or plurality of glass plates.
Yamazaki teaches a light transmissive plate (2604 in Figure 6), which includes glasses having a curved surface (Paragraph [0111] "a display part 2600 bonded to an automobile windshield 2604 with a curved surface … window glasses") for installing a liquid crystal display device in vehicles having glasses (Paragraphs [0024], [0111]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yamagata with the teachings of Yamazaki, wherein the light transmissive plate which includes one or plurality of glass plates, for the purpose of installing a display device with a curved surface in an automobile vehicle having window glasses (Yamazaki: Paragraphs [0024], [0111]).

Regarding claim 3, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 2 above, and Yamagata further discloses wherein the second light transmissive plate is disposed to be spaced apart from the light modulating cell (Figure 29, 302 disposed apart from 52 via 308).

Regarding claim 4, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 2 above, and Yamagata further discloses wherein the second light § 112(b) rejections above) (Figure 29, 302 disposed apart from 52 via 308).

Regarding claim 5, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 2 above, and Yamagata further discloses wherein a space between the second light transmissive plate and the light modulating cell is sealed by a sealing member (Figure 29, the space between 302 and 52 sealed by 308).

Regarding claim 6, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 5 above, and Yamagata further discloses wherein a silicone is disposed in the space between the second light transmissive plate and the light modulating cell which is sealed by the sealing member (Figure 29 and Paragraph [0089] “a material such as a silicone adhesive … as the adhesive layer 308”).

Regarding claim 7, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 5 above, and Yamagata further discloses the space between the second light transmissive plate and the light modulating cell which is sealed by the sealing member in a vacuum (see Claims objections above) (Paragraphs [0129] “the liquid crystal panel 52 is pressed into the gel adhesive layer 308 with the roller 404” and [0130] “Although the bonding by roller crimping system has been herein exemplified, the liquid crystal panel 52 may be bonded by vacuum crimping system, or the like”).

Regarding claim 8, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 1 above, and Yamagata further discloses a reflection preventing layer (Figure 29, the diffusion sheet 310).

Regarding claim 9, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 2 above, and Yamagata further discloses reflection preventing layer (Figure 29, the diffusion sheet 310).

Regarding claim 10, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 2 above, and Yamagata further discloses a reflection preventing layer (Figure 29, the diffusion sheet 310).
In the embodiment of Figures 4, 25 and 29, however, Yamagata does not necessarily disclose the reflection preventing layer is provided in at least one of the light modulating cell and the second light transmissive plate.
However, Lee teaches a reflection preventing layer is provided in a light modulating cell (121 in Figures 1-2; Paragraph [0032]), to minimize the reflectance of light which is incident on or passes through the interface between transparent substrates (Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yamagata with the teachings of Lee, wherein a reflection preventing layer is provided in at least one of the light modulating cell and the second light transmissive plate, for the purpose of minimizing the 

Regarding claim 11, Yamagata as modified by Tahara, Lee and Yamazaki, discloses the limitations of claim 9 above, and Yamagata further discloses wherein the reflection preventing layer includes at least one of an anti-glare layer, an anti-reflection layer, and a low-reflection layer (Paragraph [0102] “the diffusion sheet 310”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871